Case 3:19-cv-04238-MMC Document 1-4 Filed 07/23/19 Page 1 of 3




                EXHIBIT D
                    Case 3:19-cv-04238-MMC Document 1-4 Filed 07/23/19 Page 2 of 3

Contact
                                     Xavier Delannoy
www.linkedin.com/in/                 VP Engineering at Vade Secure
xavierdelannoy (LinkedIn)            Paris Area, France
github.com/delanne/ (Other)

                                     Experience
Top Skills
Test Automation                      Vade Secure
Software Quality Assurance           3 years 2 months
Linux                                VP Engineering
                                     October 2016 - Present
Languages
English (Full Professional)          QA Manager
French (Native or Bilingual)         June 2016 - October 2016 (5 months)


                                     Cloudmark
                                     Senior Software engineer
                                     January 2011 - June 2016 (5 years 6 months)
                                     I'm in charge of the Automated Test environment for the Cloudmark Gateway
                                     product:
                                     * develop the test framework from scratch (in python):
                                     * support for various protocol (smtp, http, dns, diameter, cops, MM1 ...)
                                     * virtualisation and test parallelization
                                     * develop a Web frontend for the framework (to give us more visibility):
                                     * django, elasticsearch
                                     * help the engineering team (Dev and QA) about automation


                                     bizanga
                                     QA engineer leader
                                     July 2007 - May 2009 (1 year 11 months)


                                     Netasq
                                     R&D engineer - NetASQ Shield project manager
                                     March 2002 - June 2007 (5 years 4 months)




                                     Education
                                     Ecole internationale des Sciences du Traitement de l'Information
                                     Bachelor of Science (BS) · (1999 - 2002)



                                                                           Page 1 of 2
Case 3:19-cv-04238-MMC Document 1-4 Filed 07/23/19 Page 3 of 3

                 Prépa Henri Wallon - Valenciennes




                                             Page 2 of 2
